      Case 4:16-cv-01414 Document 696 Filed on 10/27/19 in TXSD Page 1 of 5



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

 MARANDA LYNN ODONNELL, et al.                  §     CIVIL ACTION NO.
                                                §     4:16-cv-01414
 v.                                             §
                                                §
 HARRIS COUNTY, TEXAS, et al.,                  §



       HARRIS COUNTY DISTRICT ATTORNEY’S SUBMISSION OF
       WRITTEN STATEMENT IN LIEU OF ORAL PRESENTATION



       The Harris County District Attorney submits the following written statement

for the Court’s consideration in lieu of an oral presentation at the October 28, 2019

fairness hearing. The District Attorney will be present at the hearing and available

to answer any questions the Court may have.

       She will be joined by key attorneys from the Office of District Attorney,

including First Assistants David Mitcham and Vivian King, Misdemeanor Division

Chief Nathan Beedle, Bond Forfeiture Division Chief Michael Butera, and Intake

Bureau Chief Jim Leitner, who supervises the Probable Cause Court where bond

hearings take place. They will also be present and available should the Court have

any questions they are uniquely situated to answer.




                                         1
    Case 4:16-cv-01414 Document 696 Filed on 10/27/19 in TXSD Page 2 of 5



      The Harris County District Attorney also gives notice of an out-of-state

engagement which requires her departure from Court by 10:45 a.m. She respectfully

requests leave of this Court to be excused at that time if the hearing is ongoing.

                            STATEMENT OF KIM OGG

      My name is Kim Ogg. I am the elected Harris County District Attorney.

      I would like to bring the Court's attention to the current, on-the-ground,

operational reality of how personal recognizance (PR) bonds are currently working

in Harris County misdemeanor courts.

      The judicial trend toward PR bonds began in earnest on January 1, 2018,

following Hurricane Harvey. On that date, there were 18,890 open cases in Harris

County's sixteen misdemeanor courts. At the close of last week, there were 29,947

open cases, a 59 percent increase in the misdemeanor dockets. Given the thousands

of misdemeanor cases my Administration has diverted pre-charge since January 1,

2017, the reason for the exponential increase in the county court dockets is clear.

      Simply put, people are not showing up to court. It is not uncommon for the

State to move for bond forfeiture on twenty to thirty defendants at a court setting

and for none to have those bonds forfeited or revoked.

      If past is prologue, the proposed Consent Decree will either cement this trend

or exacerbate it further.




                                          2
      Case 4:16-cv-01414 Document 696 Filed on 10/27/19 in TXSD Page 3 of 5



       I am prepared to provide examples of how this alarming trend has negatively

impacted public safety, but that has been addressed in previous filings.          The

pendency of cases where defendants have failed to appear (FTA) has ballooned the

caseload. Criminal cases are remaining in scheduling limbo far too long. Our

misdemeanor prosecutors are trying manage exploding dockets and it is inhibiting

their ability to effectively and efficiently resolve cases for victims and defendants.

When cases become too old, they become more difficult to prosecute.

       I want to make very clear that I am an advocate of bail reform. Mass, wealth-

based, non-individualized, pre-trial detention is antithetical to due process and our

core values as a society. To support these beliefs with action, once in office, I took

unprecedented action to :

(1)    agree that bail was a critical stage of a proceeding which required
       representation of counsel – I advocated for the presence and funding of the
       Public Defender; and
(2)    direct our prosecutors in March 2017, prior to any court order or passage of
       any Local Rule, to agree at the bail hearings to PR bonds on every category of
       misdemeanor offense that did not endanger the public and where the
       defendant was not a flight risk.

       However, I have also consistently expressed concern about the public safety

threat to victims and the public in domestic violence, drunken driving, and assaultive

misdemeanor crimes and historically have not agreed to PR bonds for offenders

charged in these types of cases, although exceptions exist. I have instead instructed



                                          3
    Case 4:16-cv-01414 Document 696 Filed on 10/27/19 in TXSD Page 4 of 5



prosecutors in those cases to present evidence-based reasons for requesting cash bail

and conditions of bail.

       Major changes made by the county criminal courts at law to their bail practices

were not explained by the parties to law enforcement and other impacted

stakeholders who were not included in meetings held by the parties. Misinformation,

however, has been prolific and legitimate safety concerns have been minimized and

mischaracterized, leaving the public confused, angry and fearful about the current

bail situation.

       What I want this Court to know is that I filed my second amicus brief

(Document No. 641) outlining my concerns about the public safety impact of the

agreed Consent Decree in this Court because this Court is a neutral ground where

the interests of liberty and safety are to be balanced and where I could make a record

of my concerns without fear of mischaracterization.

       As the proposed Consent Decree itself recognizes, the maximization of

personal liberty cannot come at the expense of court appearances and public safety.

But that is exactly what is happening.

       I fear continued failure to include prosecutors and law enforcement agencies

in the implementation of this Consent Decree will ensure continued operational

concerns.




                                          4
    Case 4:16-cv-01414 Document 696 Filed on 10/27/19 in TXSD Page 5 of 5



                                       Respectfully submitted,

                                       /s/    Kim Ogg

                                       KIM OGG
                                       State Bar No. 15230200
                                       FED ID: 635102
                                       District Attorney, Harris County, Texas
                                       500 Jefferson, Suite 600
                                       Houston, TX 77002
                                       (713) 274-5800


                         CERTIFICATE OF SERVICE

      I hereby certify that all interested parties have been served this date, October

27, 2019, by email notice via electronic case filing (ECF).

                                       /s/ Kim Ogg

                                       KIM OGG




                                         5
